AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page I of |

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

United States of America oo _ JUDGMENT IN A CRIMINAL CASE
v, : . ' (For Offenses Committed On or After November 1, 1987)
Alfredo Gonzalez-Ortega Case Number: 3:20-mj-20077
Adam F. Doyle
Defendant's Attorney P| i cae ‘
REGISTRATION NO. 89527298 | =
; THE DEFENDANT: © SAN 18 2020
‘pleaded guilty to count(s)_1 of Complaint .
Cl was found guilty to count(s) ~ SQUTHERS TBISTAIGT GF ex FOr
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) = 1
( The defendant has been found not guilty on count(s)
LJ Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

. oe —
C TIME SERVED x d r days

x] Assessment: $10 WAIVED [| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until ail fines, restitution, costs, and special assessments
.. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, January 15, 2020

 

Date of Imposition of Sentence

A

DYSM S | HONORABUE ROBERT N. BLOCK
\ ~ UNITED STATES MAGISTRATE JUDGE
Ne so .

  

Received

5

Clerk’s Office Copy a a : 3:20-mj-20077

Z|

 
